Citation Nr: 0412529	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  99-19 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002), to 
include whether the August 1954 rating decision involved 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  He died on June [redacted], 1999; the appellant is the 
veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
these determinations, the RO denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 (West 2002).  As 
part of this latter determination, the RO concluded that the 
August 1954 rating decision, which denied the veteran's claim 
of service connection for psychoneurosis, did not involve 
CUE.  


FINDINGS OF FACT

1.  The death certificate shows the veteran died on June [redacted], 
1999; the immediate cause of death was cardiopulmonary 
arrest, with head and neck cancer and pneumonia listed as 
underlying causes of death and PTSD listed as another 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

2.  At the time of the veteran's death, service connection 
had been established for PTSD (100 percent disabling), a 
gunshot wound of the left shoulder (20 percent disabling), a 
gunshot wound of the right thigh (10 percent disabling), and 
carpel tunnel syndrome (10 percent disabling).  

3.  The veteran's death was caused by his head and neck 
cancer of the mouth, which in turn was due to the use of 
tobacco following service in response to PTSD symptomatology.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is related to the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1103, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.300, 3.312 (2003).  

2.  The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 2002), to include whether the August 
1954 rating decision involved CUE, is dismissed.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to render an appellate decision.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the appellant, given the favorable nature of 
the Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2003); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).  

The veteran died on June [redacted], 1999.  The death certificate 
showed cardiopulmonary arrest as the immediate cause of 
death, with head and neck cancer and pneumonia listed as 
underlying causes of death.  PTSD was listed as an other 
significant condition contributing to death but not resulting 
in the underlying cause of death.  The hospital records 
immediately prior to the veteran's death show discussed the 
treatment he received for squamous cell carcinoma of the head 
and neck, which was first identified in October 1997.  

The appellant argues that her husband's death from cancer was 
related to (1) his PTSD symptomatology arising from his 
combat experiences in the Korean War, or (2) his use of 
tobacco and alcohol products, which was used at least in part 
in self medication of psychiatric symptoms associated with 
his combat experiences.  

With respect to the first allegation, the death certificate 
listed PTSD as an other significant condition contributing to 
death but not resulting in the underlying cause of death.  
Prior to his death, the veteran had established service 
connection for PTSD.  Although the service medical records 
showed no indication of psychiatric symptoms or findings, 
these records also indicated the veteran incurred gunshot 
wounds in the left shoulder and right thigh.  Soon after 
service a May 1954 medical opinion recorded the appellant had 
nervousness in conjunction with the gunshot wounds, and a 
medical opinion in June 1954 diagnosed psychoneurosis and 
anxiety reaction, manifested by anxiety and conversion 
symptoms.  It was noted that the appellant had tried to work 
as a truck driver after his return from service, but quit 
because his nerves were bothering him.  Employers of the 
veteran in two statements indicated that the veteran had at 
most slight nervous manifestations prior to service, but had 
nervousness after his return from service that affected his 
employment.  The RO considered this evidence and initially 
denied service connection for psychoneurosis, noting that the 
service medical records were silent as to psychiatric 
complaints or findings, despite the opinion of the post-
service examiner.  The VA examination in February 1999, 
however, indicated the psychoneurosis identified in 1954 was 
the same as the PTSD therein diagnosed just prior to the 
veteran's death.  This opinion supported the finding that the 
psychiatric disorder underlay his entire life and the grant 
of service connection for PTSD prior to the veteran's death.  

The key question is whether PTSD contributed substantially or 
materially to the veteran's death, combined to cause death, 
or aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2003).  The 
listing of PTSD, a service-connected disability, as a 
condition contributing to death provides credence to the 
appellant's allegations.  Moreover, the evidence in the 
claims file paints a portrait of a veteran whose death by 
cancer was made possible by his continuous abuse of tobacco, 
which he engaged in as a means of dealing with his combat-
related PTSD.  

During his lifetime, the RO had denied the veteran's claim of 
service connection for squamous cell carcinoma of the tonsil, 
arytenoid with metatases to the neck nodes, as secondary to 
tobacco use in service.  The RO based this determination on 
the veteran's failure to respond to a letter seeking evidence 
supporting the claim.  On the very date the RO informed the 
veteran of this denial, it received from him an April 1998 
statement of a private physician that he "was addicted to 
nicotine when he became my patient in 1969.  He was diagnosed 
with oropharyngeal malignancy that I am sure was directly 
related to his chronic tobacco abuse."  

Under the laws and regulations governing VA's actions, a 
veteran's death shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line of 
duty in the active military, naval or air service for 
purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during his service.  38 U.S.C.A. § 1103(a) 
(West 2003); 38 C.F.R. § 3.300 (2003).  These provisions do 
not bar a finding of secondary service connection for death 
related to the veteran's use of tobacco products after his 
service where that disability or death is proximately due to 
a service-connected disability (in this case, PTSD) that is 
not service-connected on the basis of being attributable to 
his use of tobacco products during service.  VAOPGCPREC 6-
2003.  

In the present case the evidence demonstrates that the 
veteran's death was due to head and neck cancer caused by the 
use of tobacco.  Medical professionals have stated that this 
tobacco use was proximately due to the PTSD symptomatology; 
in other words, the veteran smoked as a means of dealing with 
his service-connected and combat-related psychiatric and 
psychological symptoms.  As noted above, a private physician 
in April 1998, and again in December 1998, indicated the 
veteran was addicted to nicotine as of 1969 and that the 
oropharyngeal malignancy that caused his death was "directly 
related to his chronic tobacco abuse."  This same physician 
noted, in January 2003, that the veteran died of cancer 
"brought on by many years of tobacco . . . abuse . . . ."  
The physician continued: "There is no question that the 
malignancy was a result of . . . tobacco abuse."  Another 
private physician, in an October 1999 statement, indicated 
that the veteran's head and neck cancer was caused by tobacco 
abuse, and that the veteran used tobacco to control his PTSD 
symptomatology.  In addition to these medical statements, 
statements from the veteran's friends indicated he entered 
service without their knowledge of nervous issues and that he 
was nervous on his return from service.  One person noted 
that he smoked "to control his nervous condition."  
Finally, the appellant testified that the veteran smoked in 
order to calm his nerves and thought it was the only thing he 
could rely on to make him feel better.  

A service-connected disability, PTSD, is listed on the death 
certificate as an other significant condition contributing to 
death.  Moreover, the record includes medical opinions that 
the veteran abused tobacco as a means of dealing with his 
service-connected PTSD symptomatology.  This tobacco use 
directly led to the development of the cancer, from which he 
died.  In light of the evidence of record and based on the 
analysis above, it is the determination of the Board that the 
evidence supports the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  

The appellant has also filed a claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 (West 2002), to include 
whether the August 1954 rating decision involved CUE.  Under 
section 1318, DIC benefits are payable to a surviving spouse 
under certain specified conditions in the same manner as if 
the veteran's death is service-connected.  See 38 C.F.R. § 
3.22.  In this case, the Board's decision to grant service 
connection for the cause of the veteran's death pursuant to 
section 1310 essentially moots the section-1318 claim.  The 
appellant is entitled to the benefit, despite the outcome of 
the 1954 rating decision and despite the veteran's receipt of 
100 percent compensation for PTSD for less than 10 years 
before his death.  As such, the claim of entitlement to DIC 
pursuant to section 1318, including whether the August 1954 
rating decision involved CUE, are dismissed without prejudice 
to the appellant.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 2002), to include whether the August 
1954 rating decision involved clear and unmistakable error 
(CUE), is dismissed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



